Title: From John Adams to George Washington Adams, 10 March 1822
From: Adams, John
To: Adams, George Washington



Dear George.
Quincy March 10th. 1822.

I have received your No 19, 24, Feby. When I recollect the freedom of speech, which I indulged, and in which I was indulged, and which I fear I sometimes abused in congress from 1774, to 1778, I ought not to be very severe upon Mr Randolph, or on Mr M. Durfee, I must say however that the liberty I claimed I always granted to others, and my pertness was plentifully retorted upon me. I think therefore that neither Mr Randolph, nor Mr M Durfee, ought to be very umbrageous at each others freedoms. The accounts of their altercations are so differently reported in different newspapers, that I know not what to make of them. I hope no blood will be shed. I see that Mr Randolph is determined to keep out John the 2d. as he exults in having driven out, John the first, and I shall not be discontented with either.—
I lament the death of Mr Pinckney as a National misfortune; And the Conflagration of Bodwoin College as a great calamity to the very respectable State of Maine. —This letter will be delivered you by Mr William O Hollis, who is a Candidate for the public service in the Marine corps. I wish you to be civil and kind to him—His Father and Mother Grand Father, and Grand Mother, his Great Grandfather, and great grand Mother, were my kind Neighbours and acquaintance in my Youth
I am your affectionate / Grand Father—

John Adams